Citation Nr: 0527462	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  02-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Counsel




INTRODUCTION

The veteran served on active duty in the Marine Corps from 
August 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2000 RO decision which denied service 
connection for chronic bronchitis and PTSD.  In December 
2003, the Board remanded the claim to the RO for additional 
development to ensure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), obtain Social Security 
Administration (SSA) records, obtain a VA respiratory 
examination, and obtain a detailed statement of the veteran's 
claimed service stressors.  

The decision below addresses the issue of entitlement to 
service connection for chronic bronchitis.  The remand which 
follows addresses the claim for service connection for PTSD.  
This issue is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Any chronic bronchitis began many years after the veteran's 
service, and was not caused by any incident of service.


CONCLUSION OF LAW

Chronic bronchitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - The Veterans Claims Assistance Act 
of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in March 
2004 and October 2004 that informed him of the type of 
information and evidence necessary to substantiate his claim.  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC), he was provided with specific information 
as to why this particular claim was being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from March 2004 and October 2004 notified 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help him 
get such things as medical records, employment records, or 
records from other Federal agencies, but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from March 2004 and October 2004 
contained specific requests that the veteran provide 
additional evidence in support of his claim.  He was asked to 
tell VA about any other records that might exist to support 
his claim, and was informed that he should send information 
describing such additional evidence or the evidence itself to 
the RO.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159 by way of an SOC dated in February 2002 
and an SSOC dated in May 2005.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004) and Mayfield, supra.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist includes obtaining records of relevant treatment at 
VA facilities, and any other relevant records held by any 
Federal department or agency identified by the appellant.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify him of the identity of the records that were 
not obtained, explain the efforts taken to obtain the 
records, and describe any further action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  A VA examination has been provided which addresses 
the claim.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Service connection for chronic bronchitis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service medical records show that in November 1968 the 
veteran was seen with a five day history of malaise, cough, 
sore throat, and fever.  A chest X-ray showed an infiltrated 
right lower lobe.  He was placed on bed rest and received 
symptomatic therapy and medication.  Diagnoses were acute 
viral respiratory disease and viral pneumonia of the right 
lower lobe.  The remainder of his service medical records are 
negative for treatment for or diagnosis of a respiratory 
condition, and his April 1970 separation examination shows no 
respiratory abnormality.

A VA chest X-ray dated in June 1996 found linear scar 
formation just above the level of the left costophrenic 
sulcus.  There was no evidence of acute alveolar infiltrate, 
failure, effusion, or of any active cardiopulmonary process.  

VA outpatient treatment records dated in 1996 show treatment 
for various respiratory symptoms including sore throat, nasal 
congestion, and production of sputum.  He was assessed with 
acute bronchitis in April 1996 and an upper respiratory 
infection in August 1996.

VA X-rays from April 1997 show essentially negative chest 
findings, with no active lung disease or infection being 
seen.  X-rays from August 1999 show no active cardiopulmonary 
disease, and X-rays from May 2000 show no evidence of recent 
pulmonary abnormality.  

VA outpatient treatment records dated in 1999 and 2000 show 
complaints of chest pain and a cough, with recurrent 
bronchitis being indicated on multiple occasions.   

In April 2004, the veteran underwent pulmonary function 
testing.  Test results showed mild airflow limitation which 
was not improved with combination inhaled bronchodilators.  
Lung volumes were normal with the exception of a low 
expiratory reserve volume which suggested changes from 
obesity.  There was a normal transfer factor for carbon 
monoxide.  Arterial blood gases at rest on room air revealed 
mild hypoxemia for the veteran's age.  Metabolic alkalosis 
was indicated.

In June 2004, the veteran was given a VA respiratory 
examination.  He stated that he had double pneumonia while he 
was in the Marine Corps, and was treated vigorously and 
hospitalized for several weeks.  Since then he reported that 
he had experienced recurrent and intermittent bronchitis.  
When he experienced respiratory problems, he treated them 
with antibiotics, inhalers, and decongestants.  Presently he 
had only an occasional cough with a minimal clear 
expectoration.  There was no hemoptysis.  He complained of 
shortness of breath at rest and particularly with exertion, 
and also had occasional wheezing.  He stated that he had 
smoked about two or three packs of cigarettes a day from the 
time he was 19 until he was 29.  He was not currently taking 
any medication for pulmonary problems, and said that he was 
not able to work because of psychiatric problems.  Following 
physical examination, he was diagnosed with bronchospasm with 
associated history of intermittent bronchitis.  The examiner 
stated that apart from the veteran's history of having 
bronchitis he was not able to establish any specific 
pulmonary disorder other than that the veteran had 
bronchospasm which could be the residue of 10 years of very 
heavy smoking while he was young.  The examiner opined that 
it was not likely that the current respiratory situation was 
the result of respiratory problems the veteran had while he 
was serving in the military.  At the time of the examination 
the veteran was entirely asymptomatic and physical findings 
revealed no abnormalities in the respiratory tract.

Upon review of the evidence above, the Board finds that 
service connection for chronic bronchitis is not warranted.  
The veteran's service medical records do not show the 
presence of a chronic respiratory disorder, and there is no 
evidence of post-service treatment for respiratory symptoms 
until 1996, over 25 years after service.  This lengthy period 
without complaint or treatment is evidence that there has not 
been a continuity of symptomatology, and weighs heavily 
against the claim on a direct basis.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no competent 
medical evidence of record which relates any chronic 
bronchitis to the veteran's military service.  The 2004 VA 
examiner found that it was not likely that the veteran's 
current respiratory situation was the result of respiratory 
problems he had while he was serving in the military.  While 
the veteran claims that he has chronic bronchitis which is 
related to his military service, the veteran is a layman, and 
as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board finds that there is no 
competent medical evidence of record which establishes that 
the veteran currently has chronic bronchitis which is related 
to his military service.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Here, the 
preponderance of the evidence is against the veteran's claim, 
and the Board concludes that chronic bronchitis was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 38 C.F.R. 
§ 3.102 (2004).         


ORDER

Service connection for chronic bronchitis is denied.


REMAND

The remaining issue on appeal is service connection for PTSD.  

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).

The Board notes that in its December 2003 remand to the RO it 
instructed the RO to ask the veteran for specific details 
regarding his claimed stressors and instructed the RO to 
attempt verification of the alleged stressors with the U. S. 
Armed Services Center for Unit Records Research (CURR) if 
such details were provided.

At the time of issuance of the May 2005 SSOC, the veteran had 
not provided the RO with sufficient detail regarding his 
alleged stressors such that the RO felt that an attempt to 
verify such stressors was warranted.  However, in July 2005 
and subsequent to issuance of the May 2005 SSOC, the veteran 
submitted a statement with additional detail regarding his 
claimed stressors.  Specifically, he asserts that he was 
exposed rocket and mortar attack on a continual basis during 
his 11 month Vietnam tour.  The Board notes that a U. S. 
Court of Appeals for Veterans Claims (Court) decision 
indicates that a rocket or mortar attack at a large base in 
Vietnam may be a sufficient PTSD stressor, and a veteran's 
claimed personal exposure to the attack will be 
satisfactorily corroborated by his presence with his unit 
which was known to be generally exposed to the attack.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).  In light of 
such, the Board finds that the RO should attempt verification 
of the veteran's claimed stressors.  Furthermore, if one or 
more of the veteran's claimed stressors are verified, the 
veteran should be given a VA psychiatric examination to 
determine the existence and etiology of any psychiatric 
disorder.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  In accordance with VBA Fast Letter 
05-08, dated on June 7, 2005, the RO 
should attempt verification of the 
veteran's claimed stressors through all 
available means, to include Virtual VA 
and official military web sites.  If the 
RO is not successful in achieving 
stressor verification through such means, 
a request should be sent to the Marine 
Corps Historical Center (MCHC), at Marine 
Corps University Archive, Gray Research 
Center, 2040 Broadway Street, Quantico, 
VA 22134-5107.  The request for research 
to verify the veteran's claimed stressors 
should include the veteran's name and VA 
file number, the name of the veteran's 
squadron/battalion, the date the 
stressful event occurred, a concise 
description of the stressful event, 
identification of the unit records 
reviewed through Virtual VA, the mailing 
address of the requesting RO, and a point 
of contact at the RO.  The MCHC should be 
requested to provide any information that 
might corroborate the veteran's alleged 
in-service stressors.  It should be noted 
that in his statement dated in July 2005, 
the veteran refers to stressful events 
which occurred in February 1969.  It is 
possible the veteran meant to refer to 
February 1970, in that service records 
show that he was not in Vietnam until 
April of 1969.

2.  Thereafter, if one or more of the 
veteran's claimed stressors are verified, 
the RO should have the veteran undergo a 
VA psychiatric examination to determine 
whether he meets the diagnostic criteria 
for PTSD and, if so, whether the 
diagnosed PTSD is due to a stressor that 
occurred during the veteran's active 
military service.  The claims folder 
should be provided to and be reviewed by 
the examiner.  Any diagnosis of PTSD 
should be in accordance with DSM-IV, and 
the examiner should identify the 
stressor(s) which are believed to be the 
cause of the condition.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


